DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Species III, Figures 1, 9-11B and 14A-B and Subspecies 12G and claims 1-18 in the reply filed on 04/18/2022 is acknowledged.
Claims 1-10 and 13-22 are currently pending in this application with claims 10-11 being cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8, 10, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Pub. No. US 2009/0282704) in view  Lombardino US 6,055,747).
With respect to claim 1, Park discloses a shoe (S, see figures 1 -9c), comprising: a midsole (cushion member 40) having a plurality of openings (multiple insertion holes 41), the midsole extending from a heel portion of the shoe to a forefoot portion of the shoe (see figure 1); a plate (layer 20) located above the midsole (40); a plurality of springs (vertical springs 61), each spring of the plurality of springs located at least partially within a corresponding opening of the plurality of openings in the midsole and extending entirely through the midsole in a direction from a top of the midsole to a bottom of the midsole buffering device (inserted in said insertion holes 41 embedded with vertical spring 61, see figure 2). Park does not appear to disclose a spring holding device including a plurality of branches, wherein each branch of the plurality of branches is elongate and connects corresponding spring holding members of the plurality of spring holding members, wherein the plurality of branches are spaced apart from each other such that each branch of the plurality of branches is independently flexible from the other branches of the plurality of branches. Lombardino discloses a spring holding device (resilient lower guide 30, see figures 6 & 7) including a plurality of branches (elongated connecting arms, see figures 6 & 7), wherein each branch of the plurality of branches is elongate and connects corresponding spring holding members (apertures 32 & spring retainers 34) of the plurality of spring holding members, wherein the plurality of branches are spaced apart from each other such that each branch of the plurality of branches is independently flexible (resilient guide) from the other branches of the plurality of branches. The guide member increases the overall performance of a shoe by increasing the stability and shock absorption of the spring assemblies. Therefore, it would have been obvious to one of ordinary skill in the art to provide a spring holding device with a plurality of branches to the shoe of Park as claimed and as taught by Lombardino to increase the overall performance of a shoe by increasing the stability and shock absorption of the spring assemblies.
The combination of Park/Lombardino discloses the spring holding unit (as taught by Lombardino, see figure 7) can be located below the midsole, the spring holding unit (32) including a plurality of spring holding members (34) that each hold a corresponding spring (61) of the plurality of springs, and further including a plurality of branches (elongate connection arms, see figure 6 of Lombardino), wherein each branch of the plurality of branches is elongated and connects corresponding spring holding members of the plurality of spring holding members; 

With respect to claims 3, 8, 10, 13-14 and 16, Park/ Lombardino  discloses an insole (30, see figure 1) is located above the plate (20); wherein the plurality of openings (41) in the midsole (40) are in a pattern to match a layout of the spring holding unit (34) such that each spring holding member of the plurality of spring holding members of the spring holding unit aligns with the corresponding spring of the plurality of springs that is at least partially within the corresponding opening of the plurality of openings of the midsole (see figures 1-2); wherein each branch of the plurality of branches comprises a material that is flexible (resilient guide member 30); wherein each branch of plurality of branches comprises a material that is flexible (resilient guide member 30); wherein each spring holding member (32; 34) of the plurality of spring holding members includes a surface on which the corresponding spring (61) of the plurality of springs sits, and includes a wall around the surface to surround at least a portion of the corresponding spring that is on the spring holding member (see figures 6-8 of Lombardino); the shoe further comprising: an outsole (10); wherein the spring holding unit is located on the outsole (see figure 1); and wherein the plurality of spring holding members includes at least three spring holding members; and wherein the plurality of branches includes at least three branches (see figure 1).
With respect to claim 2, Park/Lombardino discloses wherein each spring holding member (34, see figures 6- of Lombardino) of the plurality of spring holding members is circular; and wherein each branch of the plurality of branches  has a width that is smaller than a diameter of each of the corresponding spring holding members to which the branch is connected.
With respect to claims 19-22, Park/Lombardino discloses wherein each spring holding member of the plurality of spring holding members (34) includes a surface on which the corresponding spring of the plurality of springs sits (see figure 8 of Lombardino), and includes a wall around the surface to surround at least a portion of the corresponding spring that is on the spring holding member; and wherein only less than an entirety of a perimeter of each spring holding member of the plurality of spring holding members is surrounded by a material of each branch of the plurality of branches that is connected to the spring holding member (30; see figures 6-7 of Lombardino); wherein the shoe further comprising: an outsole (10); wherein the spring holding unit is a separate unit from the outsole and is a separate unit from the midsole and is located on the outsole (as taught by Lombardino); wherein each spring holding member (34) of the plurality of spring holding members is circular; and wherein a width of a continuous material of each branch of the plurality of branches is smaller than a diameter of each of the corresponding spring holding members to which the branch is connected (see figure 6 of Lombardino); and wherein there is open space on two sides of each branch of the plurality of branches (see figure 6 of Lombardino).
With respect to claims 17-18, Park/Lombardino discloses a method for storing and returning energy to a foot of a human by a shoe (shock absorbing shoes and soles which absorb the impact exerted to the feet of the wearer while walking or running, see figures 1-9c), the shoe including a midsole (40) having a plurality of openings (41), a plate (20) located above the midsole, a plurality of springs (61) wherein each spring of the plurality of springs is located at least partially within a corresponding opening of the plurality of openings in the midsole and extends entirely through the midsole in a direction from a top of the midsole to a bottom of the midsole (buffering device inserted in said insertion holes 41 embedded with vertical spring 61), and a spring holding unit members (resilient lower guide member 30) that each hold a corresponding spring of the plurality of springs (see figures 6-8 of Lombardino) located below the midsole wherein the spring holding unit includes a plurality of spring holding members (spring retainers 34), and the spring holding unit also includes a plurality of branches (elongated connecting arms, see figures 6-7 of Lombardino); wherein each branch of the plurality of branches connects corresponding spring holding members of the plurality of spring holding members (see figures 6-7 of Lombardino), and wherein the midsole extends from a heel portion of the shoe to a forefoot portion of the shoe (see figures 1-2), and wherein the plurality of branches are spaced apart from each other such that each branch of the plurality of branches is independently flexible (resilient guide member 30) from the other branches of the plurality of branches, the method comprising: applying, with the foot, a force on the plate so as to move the plate toward the plurality of spring holding members to cause the plurality of springs to compress (when the insole (30) and midsole (20) are pressed by the toe while in walking, the front wavy grooves (42) of the cushion member (40) are compressed, resulting in the compression of the buffering devices (60) of the cushion member (40), absorbing the shock, see paragraphs [0068] & [0069]); and launching the foot due to the plate being moved apart from the plurality of spring holding members by the springs to cause the plate to return energy to the foot as the foot is being lifted; wherein the method further comprising: flexing at least one branch of the plurality of branches (elastic material) when the human steps on an uneven surface with the shoe.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park/ Lombardino and further in view of Healy et al. (US 6,568,102). Park/ Lombardino as modified above discloses all the limitations of the claims except for the specific materials. Healy et al. discloses that plates can be made of  material such as thermoplastic urethane (TPU), Hytrel.RTM., Zytel.RTM., nylon and/or carbon fiber to reduce weight. Healy et al. also discloses that sole layers can be made of carbon rubber, foam polyurethane or foam ethylene vinyl acetate. 
With respect to claims 5-6, it would have been obvious to one of ordinary skill in the art to make the plate of Park/Lombardino from carbon fiber as taught by Healy et al. to reduce the weight of the plates. Also to make the insole of Park in view of Healy et al. from ethylene-vinyl-acetate (EVA) as taught by Healy et al., since Healy et al. discloses that sole layers can be made of EVA. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 9, it would have been obvious to one of ordinary skill in the art to make the spring holding unit of Park/Lombardino from thermoplastic polyurethane, a thermoplastic elastomer, or carbon fiber in view of Healy et al., since Healy et al. discloses that sole layers can be made of EVA. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 4, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park/ Lombardino and further in view of SEO (Pub. No. US 2021/0212892). Park as described above discloses all the limitations of the claims except for the specific length and arrangements of the layers. 
SEO discloses wherein a plate (10, see figures 2-3) is shorter in length than a length of an insole (40, see figure 3) such that a front portion of the insole extends farther forward than a front end of the plate and such that a back portion of the insole extends farther back than a back end of the plate (see figure 2); wherein the plate (layer 10) extends within an area bounded by a first wall of the midsole (layer 20, see figure 2) at a back of the shoe to a second wall of the midsole at a front of the shoe; and wherein SEO discloses a shoe comprising: an insole (inner sole layer 40, see figure 3 of SEO); wherein the plate (sole layer 10) is under the insole (40) and extends over a first top surface a front portion of the midsole (see figure 2); wherein the front portion of the midsole (20) further includes a second top surface in front of the first top surface that is higher than the first top surface (see figure 2); and wherein a front portion of the insole is located on the second top surface (see figure 2). Therefore, it would have been obvious to one of ordinary skill in the art to make the plate of Park shorter in length than a length of the insole such that a front portion of the insole extends farther forward than a front end of the plate and such that a back portion of the insole extends farther back than a back end of the plate; wherein the plate extends within an area bounded by a first wall of the midsole at a back of the shoe to a second wall of the midsole at a front of the shoe; and wherein the plate is under the insole and extends over a first top surface a front portion of the midsole; wherein the front portion of the midsole further includes a second top surface in front of the first top surface that is higher than the first top surface; and wherein a front portion of the insole is located on the second top surface; as taught by SEO, since such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoes with plurality of springs analogous to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
12/05/2022